                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          WESTERN DIVISION
FIDELITY AND DEPOSIT COMPANY
OF MARYLAND                                               PLAINTIFF
v.                        CIVIL ACTION NO. 5:19-cv-62-DCB-MTP
CASABLANCA CONSTRUCTION, INC.,
ET AL                                                    DEFENDANTS
                                 ORDER
     This matter is before the Court on the Joint Motion to

Consolidate Cases and Remand for Lack of Subject Matter

Jurisdiction [ECF No. 6] filed by Defendants Casablanca

Construction, Inc., the Estate of Thomas W. Saucier, Deceased,

and Evelyne B. Saucier (collectively “the Defendants”). Having

read the Motion, memorandum in support, applicable statutory and

case law, and being otherwise fully informed in the premises,

the Court finds as follows:

     The Defendants request that the Court consolidate this

action with a cause of action that is currently pending in the

Circuit Court of Lamar County and to remand this action to state

court because, upon consolidation, complete diversity will be

destroyed. Defendants rely on Federal Rule of Civil Procedure

42(a)(2) to support their contention that the two cases should

be consolidated. Rule 42(a)(2) states:




                                   1
          “(a) Consolidation. If actions before the court
          involve a common question of law or fact, the court
          may:
               (1) join for hearing or trial any or all matters
               at issue in the actions;
               (2) consolidate the actions; or
               (3) issue any other orders to avoid unnecessary
               cost or delay.”
The Court may consolidate actions only if they are pending in

the same district. In the event that overlapping cases are

pending in different districts, the Court can transfer one or

the other case so that they may be then consolidated. See 28

U.S.C. § 1404. The two actions at issue in this case cannot be

consolidated because they are, not merely in different

districts, but are in different jurisdictions.

     This Court has no power to consolidate a federal action

with a state court action, nor does it have power to transfer a

federal or state court action into the other jurisdiction. As

the Court in Ornelas v. Erapmus, Inc., 1999 WL 222353, at *1

(N.D. Tex. Apr. 12 1999) found:

          “ This Court has absolutely no jurisdiction to
          consolidate the case before it into a case pending in
          state court. Federal Rule of Civil Procedure 42(a)
          allows a district court to consolidate two actions
          both of which are pending before the court. Actions
          pending in different federal district courts may not
          be consolidated… [i]t follows that actions in state
          and federal court also cannot be consolidated because
          they are not both pending before the court.”



                                  2
     Additionally, even were the Court able to consolidate the

cases, a federal court cannot remand an action to state court if

the action was originally filed in federal court. See, Eastern

Sav. Bank, FSB v. Estate of Kirk ex rel. Kirk, 821 F.Supp.2d

543, (E.D.N.Y. Sept. 26, 2011)(“[f]ederal district courts do not

have the authority to remand an action originally commenced in

federal court … to a state tribunal…”)(quoting Schiffman v.

Epstein, 2009 WL 1787760, at *5 (S.D.N.Y June 23, 2009)).

     Therefore,

     IT IS HEREBY ORDERED AND ADJUDGED that, as there is no

mechanism for this Court to consolidate this action with one

currently pending in a state tribunal or remand an action

originally filed in federal court, the Motion is DENIED.

     SO ORDERED this the 13th day of March, 2020.




                                    __/s/ David Bramlette________
                                     UNITED STATES DISTRICT JUDGE




                                3
